Opinion by
Mr. Justice Mitchell,
The appellant bought an interest in oil territory from plaintiff, and gave in payment, inter alia, fifteen notes for $500 each, falling due at regular intervals of three months from the date of the purchase, June 1, 1888, and all secured by the mortgage now in suit. The first nine notes running to twenty-seven months were paid without objection, and when the thirty months’ note came due appellant sought and obtained an extension of time on it, and up to this point made no objection or complaint about his purchase. Some time after this he also *524bought out for his wife Ms partners in the original purchase. When however this action was brought on the mortgage for the balance of the purchase money, he defended on the ground that he was induced to buy by fraudulent misrepresentations of the producing capacity of the land.
An objection so stale as this, and coming under such circumstances, would need to be sustained by convincing evidence to be worthy of any consideration at all. What was offered by appellant was not convincing either in kind or quantity. The representations made by plaintiff related mainly if not exclusively to a period seven months before the purchase, and to the capacity at- which the well was put into the “ shut-down movement,” an arrangement between oil producers to regulate and reduce certain portions of their production.
Appellant complains particularly of the refusal to admit in evidence the pipe line statements showing the amount of oil credited to plaintiff from this property for two years prior to the purchase. Whether the statements are in themselves the best evidence of what they purport to indicate, was not clearly shown in the case, but as counsel had agreed that they should be used in place of the pipe line books from which they were taken, we do not think they could be rejected on that ground. But the evidence which they contained was not in itself relevant to any issue in the case. They did not represent production but delivery for market. The only representations by plaintiff that were proved were as already said as to the production at which the well was put into the “shut-down.” The statements did not profess to show production at all but only the “ runs,” or amount of oil carried by the pipe line for the owner. No doubt if applied to a considerable period of time, the “ runs ” represent the production, but inferentially only, for their accuracy as to this purpose would depend on other factors such as the working to full capacity, the storage in the tanks, the partial or complete run off, etc.
There was no evidence on which a jury would have been justified in finding any fraudulent misrepresentations, and the learned judge was right in directing a verdict for plaintiff.
Judgment affirmed.